Order, Supreme Court, Bronx County, entered June 6, 1972,- modified,' on' the law and the facts and in the exercise of discretion, by reducing temporary alimony to $55 per week and otherwise, affirmed, without costs and without disbursements. In balancing the necessary facts for a determination of the amount of support {Phillips v. Phillips, 1 A D 2d 393, 398, affd. without opn. 2 N Y 2d 742), in view of the sharply contested contentions, the amount indicated is within the husband’s ability .to pay and helps to maintain the wife and child pending the trial. (See Bleimam v. Bleimam, 272 App. Div. 760.) Concur'■— Kupferman, J. P., Steuer and Capozzoli, JJ.;' Murphy, J., dissents and votes' to affirm.